Citation Nr: 1217093	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.   Entitlement to a disability rating in excess of 20 percent for lumbar disc syndrome, recurrent low back strain, prior to April 10, 2007. 

2.  Entitlement to a disability rating in excess of 40 percent for lumbar disc syndrome, recurrent low back strain, from April 10, 2007.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  That rating decision denied entitlement to a disability rating in excess of 20 percent for lumbar disc syndrome, recurrent low back strain. 

In a July 2007 rating action, the RO increased the rating for the Veteran's low back disability to 40 percent, effective from April 10, 2007.  The Veteran maintains his appeal for higher disability ratings for the low back disability through both periods on appeal, prior to and following April 10, 2007.  The United States Court of Appeals for Veterans Claims (the Court) has also held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has refashioned the issues, as displayed above, to most clearly reflect the periods and contentions featured in this appeal. 

This appeal was previously before the Board in November 2009 and October 2010, when it was remanded for additional development.

The Veteran testified before the undersigned at a Board Videoconference hearing in May 2009.  A transcript of that hearing is of record.

The Board further notes that a June 2005 rating decision denied entitlement to a TDIU.  In September 2005, a notice of disagreement was received.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 13, 2004, the Veteran did not demonstrate severe limitation of motion of the lumbar spine; severe lumbosacral strain; severe intervertebral disc syndrome; ankylosis or vertebral fracture of the lumbar spine; or physician-prescribed bedrest.

2.  From April 13, 2004 to November 11, 2010, the Veteran demonstrated severe limitation of motion of the lumbar spine, but did not demonstrate separate neurological findings as the electromyography (EMG) testing was negative; pronounced intervertebral disc syndrome; ankylosis or vertebral fracture of the lumbar spine; or physician-prescribed bedrest.

3.  From November 12, 2010, the Veteran demonstrated severe limitation of motion of the lumbar spine; pronounced intervertebral disc syndrome; moderate right lower extremity neurological impairment; but did not demonstrate ankylosis or vertebral fracture of the lumbar spine; or physician-prescribed bedrest.


CONCLUSIONS OF LAW

1.  Prior to April 13, 2004, the criteria for a rating in excess of 20 percent for lumbar disc syndrome, recurrent low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5293 (2002).

2.  From April 13, 2004 to November 11, 2010, the criteria for a rating of 40 percent for lumbar disc syndrome, recurrent low back strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002).

3.  From November 12, 2010, the criteria for a rating of 60 percent for lumbar disc syndrome, recurrent low back strain have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in September 2003, January 2005, March 2006, July 2008, January 2010, and October 2010, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The VCAA letters told the Veteran to provide any relevant evidence in the Veteran's possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in the July 2008 letter, the Veteran was informed of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Acting VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The Acting VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  In addition, the Veteran volunteered his treatment history/his symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim(s), and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ/DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, although the Board finds that the Veteran was not prejudiced by any of the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The VCAA notices notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded this case to procure additional evidence which was accomplished.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).   

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings such as in this case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).   Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In July 2003, correspondence was received from the Veteran in which he requested an increased rating for his chronic lumbar disc syndrome with recurrent low back strain, rated as 20 percent disabling under Diagnostic Code 5293 at that time.  Thereafter, VA outpatient records were received.  In addition, private medical records have been submitted.  

The VA records show that in April 2003, the Veteran reported that he was taking Ibuprofen, Vicodan, and Codeine for pain.  He complained of low back pain.  He was afforded a VA examination in conjunction with his claim in February 2004.  At that time, he reported having low back pain with radiating pain down the right leg to the foot.  He stated that the pain was a 10/10 on a scale of 1 to 10 with 10 being the worst.  He related that he had frequent muscle spasms and that his legs would "go into extension" and when he would sit down, his legs "fling out into knee extension."  He described that he felt like a bucking horse when these spasms happened.  Functionally, the Veteran reported that he could dress himself and lift up to 25 pounds; however, more than 25 pounds caused leg pain.  He used an aluminum cane for ambulation.  He could walk 1/2 block.  Currently, he was not employed.  Physical examination revealed that the Veteran sat comfortably and arose from the chair rather easily despite complaints of having 10/10 pain.  However, when the Veteran stood upright and walked to the door, he pitched forward and fell to the floor, taking several minutes to get back up.  He complained of having back and leg pain at that time.  The presentation was unusual and difficult to diagnose.  When the Veteran was seated in the chair, he complained of having a spasm of pain for which both legs forcibly moved from a normal seated position to a position in which both knees were extended, as if he were to suddenly perform a bilateral straight leg raise while seated.  The examiner noted that he had never seen this presentation before and found it rather unusual.  The voluntary range of motion was reduced.  Flexion was to 40 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees with a complain of pain in the left leg with left lateral flexion.  Straight leg raising was negative, although the Veteran did complain of pain in the left leg with left leg straight leg raise at 90 degrees.  Muscle strength testing was not performed due to complaints of pain.  X-rays revealed a negative lumbar spine.  No abnormality of disc space was shown.  The assessment was history of chronic lumbar disc syndrome with recurrent low back strain; history of suffer uncontrolled leg and hip movements of unclear etiology.  A magnetic resonance imaging (MRI) and EMG were suggested.

Thereafter, additional VA records were received.  In June 2004, the Veteran underwent an EMG which revealed no lumbar radiculopathy or polyneuropathy.

In February 2005, the Veteran was afforded another VA examination.  The Veteran reported the same reports of pain as previously and also indicated that it was slowly worsening and that he had some numbness and weakness down the right lower extremity.  The examiner noted that the EMG testing was negative.  The Veteran indicated that he was taking Codeine for pain.  The Veteran was currently unemployed.  With regard to activities, he was able to walk 5-6 blocks on level ground.  He was able to lift small bags of grocery and loads up to 25 pounds.  He indicated that he could not stand for any length of time and had to sit down.  Also he had to sit down after walking more than 5-6 blocks.  He related that he could not squat due to pain and also could not sleep at night due to severe pain.  Physical examination revealed that the Veteran walked rather slowly and exhibited pain behavior with any movement of the spine which caused pain.  He had flexion to 75 degree when there was pain and muscle spasm; extension to 15 degrees; right lateral flexion of 15 degrees; and left and right lateral flexion to 35 degrees.  He was unable to toe or heel walk or squat due to pain.  Straight leg raising was negative and pain was not worsened by dorsiflexion of the ankles, bilaterally.  There was decreased knee flexion and extension strength on the right with some "give way" weakness of unclear etiology.  Sensation was decreased in a vague nondermatomal pattern across the right leg.  X-rays were noted to be negative.  The assessment was EMG negative; chronic low back pain; complaint of numbness and weakness of the right leg of unclear etiology.  The examiner indicated that the x-rays and examination were basically not coordinating with the severity reported.  Again, an MRI was recommended,  

March 2005 VA outpatient records reflected that the Veteran reported having bilateral shooting pain into the legs with loss of posture.  Motor strength was normal in all muscle groups.  Sensory testing was also normal.  

VA records reflect that in June 2005, the Veteran reported that he had experienced low back pain after riding a bicycle.  That same month, decreased range of motion was noted, but the degrees were not indicated.  In July 2005, the Veteran reported having low back pain which showed down his lower extremity with numbness in the right lower extremity.

In August 2005, the Veteran underwent a lumbar MRI which reveled minimal leftward curvature of the lumbar spine; mild multilevel disc desiccation with mild disc space narrowing at L2 through L4 levels; at L2-3 there was an annular bulge resulting in mild to moderate bilateral foraminal narrowing; at L3-45 there was an annular bulge along with facet degeneration and ligmamentum flavum thickening resulting in minimal narrowing of the central canal with the annular bulge not resulting in bilateral foraminal narrowing; at L4-5 there was an annular bulge causing mild to moderated bilateral foraminal narrowing with the central canal patent; and at L5-S1 there was an annular bulge causing mild bilateral foraminal narrowing with the central canal patent.  The examiner concluded that there were mild multilevel degenerative changes; annular bulges resulting in mild to moderate bilateral foraminal narrowing of L2 through S1 levels.

In an August 2005 statement, a VA examiner reported the findings of the MRI.  The examiner noted that he Veteran's symptoms had not improved through the years and tended toward chronicity.  The examiner related that the Veteran was not a candidate for surgery and had some limitation to prolonged standing, climbing, bending to the waist, and overhead reaching.  The examiner stated that the Veteran had undergone pain management and that his disability had an impact on his ability to maintain steady employment, provide for his family, and enjoy a certain level of comfort.  

VA records subsequently continued to reflect that the Veteran's repeated reports of low back pain.

Private medical records dated 2006-2007 noted that the Veteran reported that he was barely able to walk.  He related that he had muscle spasms in his back as well as numbness and tingling of his legs.  The records indicated that the Veteran had severe pain and was limited in his ability to sleep, sit, stand, walk, perform personal care, lift, travel, and engage in social activities.  A September 2006 x-ray revealed right innominate was inferior with respect to the left; spondylosis at L2-3 through L5-S1; and there was facet arthrosis at L4-5 and L5-S1.  

In a March 2007 statement, J.D. reported that he had known the Veteran for years and that he had assisted the veteran with chores such as shopping and doing the laundry.

In April 2007, the Veteran was afforded another VA examination.  The Veteran again reported having 10/10 pain of the low back.  He also indicated that he was taking Vicodan for relief.  He related that the pain would shoot down both legs into the posterior and lateral calves, in a rather nondescript fashion.  He stated that he had to lie down for three hours during the day and then had three days a week where he had to lie down for the entire day.  His physician had not specifically prescribed bedrest, but rather indicated that he should lie down when he needs to.  At most he could walk three blocks and lift 20 pounds.  However, he then indicated that he could not carry groceries.  He was not able to play basketball or play with his children.  He went to a chiropractor three times per week and had a TENS unit.  He was not currently working.  Physical examination revealed that the Veteran ambulated slowly with a cane.  He expressed pain with movement.  He was tearful and had a slightly labile affect.  He was not able to walk on his heels or toes.  He wore a back brace.  When he stood upright, he had paravertebral muscle spasm.  He was also tender to light touch on the right lower back.  He was able to forward flex to 30 degree with increased pain, extension to 5 degrees, right and left lateral flexion o 30 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  Motion caused pain.  Straight leg raising was negative.  Sensation was decreased to light touch diffusely in the right leg in a nondermatomal distribution.  Deep tendon reflexes were +1 in the knee jerks, +1 in the ankle jerks.  Dorsiflexion and plantar flexion in the extremities were normal.  The Veteran had no change with repetitive range of motion times three.  Neurological examination was basically normal in the lower extremities, except as indicated.  The prior MRI results were noted.  The assessment was lumbar strain with mild degenerative disc disease of the lumbar spine.  Regarding DeLuca criteria, the examiner indicated that there was no change with repetitive motion with pain having the major functional impact.  

In a July 2007 rating action, the RO increased the rating for the Veteran's low back disability to 40 percent, effective from April 10, 2007, based on the recent VA examination, and under Diagnostic Code 5243.  

In May 2009, the Veteran testified at a Board hearing.  The Veteran testified that he had constant low back pain and slept in the fetal position.  He reported taking Vicodan for pain.  The Veteran related that he had been on an extended period of bedrest, but he did not substantiate that report with a physician's record documenting this bedrest.

Thereafter, the Veteran continued to complain of low back pain in the VA outpatient records.  It was noted that he was taking Vicodan for relief.  

Private medical records dated in 2010 showed that he Veteran reported having very severe stabbing type of pain which radiated down the right side.  Muscle spasms were also noted.  It was indicated that he Veteran had right hamstring pathological weakness.  He was also noted to have myelopathy.  His extension was noted to be 10 degrees. 

The Board notes that the schedular criteria for rating the spine have been amended during the pendency of the veteran's appeal.  

Effective September 26, 2003, the rating criteria for evaluating spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disability under both the former, and revised criteria pertaining to ratings of the spine.


Prior to September 26, 2003 changes

The Veteran was assigned a 20 percent rating for his low back disability under Diagnostic Code 5293 when he submitted correspondence saying that he was seeking an increased rating in July 2003.

Under Diagnostic Code 5292, effective prior to September 26, 2003, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating was the maximum rating under that code.  During this time period, the Veteran generally reported having back pain, but there were no pertinent range of motion findings.  Therefore, a higher rating is not warranted.  

Under Diagnostic Code 5295, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  If there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation was in order.  Finally, a maximum schedular rating of 40 percent was awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  During this period, there was no muscle pain or abnormality reported nor were other symptoms shown.  Thus, a higher rating is not warranted.  

Under Diagnostic Code 5293, a 10 percent rating was provided for mild intervertebral disc syndrome with recurring attacks; a 20 percent rating was provided for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating was provided for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and a 60 percent rating was provided for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.  During this time period, severe disc problems were not demonstrated.  Thus, a higher rating is not warranted.  

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  The Veteran did not have a demonstrable deformity of a vertebral body.  

Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  As to rating the veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  Here, ankylosis was not shown.  

In addition, Diagnostic Code 5293 was amended in 2002 (before the current claim was filed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) could be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  The provisions pertaining to incapacitating episodes are as follows:

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.   

Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2004). The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124 (2004).

With respect to neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

In this case, no incapacitating episodes were shown.  Also, as noted, only generalized back pain was demonstrated with no neurological findings substantiated.  As such, a higher rating during this time frame was not warranted.  


Pursuant to September 26, 2003 changes

This revision to the Rating Schedule governing the rating of spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, spinal stenosis under Diagnostic Code 5238, degenerative arthritis of the spine under Diagnostic Code 5242, and intervertebral disc syndrome under Diagnostic Code 5243.  Under the revised criteria, lumbosacral strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 2003.

The revised rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc syndrome based on incapacitating episodes, effective from September 26, 2003, were essentially unchanged.  Note (1) provided that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, effective September 26, 2003.

Under the old codes, with regard to limitation of motion, the Veteran overall, and taking into consideration DeLuca criteria, the Board finds that the Veteran met the maximum rating based on severe limitation of motion of 40 percent under Diagnostic Code 5292, as of February 13, 2004, the date of his VA examination which originally showed these findings.  However, with regard to a separate neurological rating, his EMG was negative and revealed no lumbar radiculopathy or polyneuropathy.  Accordingly, a separate rating was not warranted for neurological findings.  Thus, from February 13, 2004, a 40 percent rating, but no higher, was warranted for limitation of motion.  

A higher rating is not warranted under Diagnostic Code 5295 since 40 percent is the highest rating.  

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  The Veteran did not have a demonstrable deformity of a vertebral body.  Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  Here, ankylosis was not shown.  

Alternatively, the Board has considered Diagnostic Code 5293.  Since there were no physician-prescribed periods of bedrest, a rating on that basis is not warranted.  

As for the old criteria, the Board finds that a higher rating was not warranted since the Veteran did not demonstrate pronounced intervertebral disc syndrome.  The VA examiner in April 2007 indicated that the disc disease was mild.  The prior MRI revealed mild to moderate findings.  However, as of November 12, 2010, the private records tend to show that the 60 percent rating was warranted for the disc disease under the old code.  Motion continued to be compromised and myelopathy was demonstrated.  

Alternatively, the Veteran still warranted a 40 percent rating based on severe limitation of motion as well as a 20 percent rating based on neurological disorder of the right lower extremity.  The findings were sensory, so a rating based on more than moderate disability is not warranted under Diagnostic Code 8520.  However, that is a combined rating of 50 percent per 38 C.F.R. § 4.25, less than the rating under Diagnostic Code 5293.  

With regard to the new criteria, a higher rating requires unfavorable ankylosis of the entire thoracolumbar spine, which the Veteran has never had.  In addition, there are no further neurological impairments, such as bowel or bladder dysfunction under which a separate rating may be assigned.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent prior to April 13, 2004.  As of April 13, 2004, the evidence supports a 40 percent rating for the lumbar spine disability under Diagnostic Code 5292; from November 12, 2010, the evidence supports a 60 percent rating for the lumbar spine disability under Diagnostic Code 5293.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Prior to April 13, 2004, a rating in excess of 20 percent for lumbar disc syndrome, recurrent low back strain is denied.  

From April 13, 2004, a rating of 40 percent for lumbar disc syndrome, recurrent low back strain is granted, subject to the law and regulations governing the payment of monetary benefits.

From November 12, 2010, a rating of 60 percent for lumbar disc syndrome, recurrent low back strain is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issue of entitlement to a TDIU.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following actions:

The Veteran should be sent a statement of the case as to the issue of entitlement to a TDIU in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


